Citation Nr: 1210191	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to October 1, 2010 for entitlement to Dependency and Indemnity Compensation (DIC), death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1942 to September 1945.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Columbia, South Carolina regional office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant has provided clear and convincing evidence that documents that included a claim for death benefits were submitted by the appellant or on her behalf, and were received by the RO on September 21, 2009.


CONCLUSION OF LAW

The presumption of regularity is overcome, and the criteria for an effective date of September 21, 2009 for entitlement to death benefits have been met.  38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The appellant has not been specifically provided with VCAA notice regarding her appeal of the effective date assigned for death pension benefits prior to the adjudication of her claim by the RO.  Here, the lack of VCAA notice is not determinative because the outcome of this earlier effective date claim depends on documents that are already contained in the VA claims file.  The Court has held that failure to comply with the notice requirement of the VCAA is not prejudicial to an appellant if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (per curium).  Moreover, no additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  The Board therefore finds that failure to comply with the VCAA does not adversely affect the appellant.

Effective Date

The appellant contends that she is entitled to an effective date prior to October 1, 2010 for entitlement to death benefits.  She argues that she actually submitted her claim in September 2009.  The appellant believes that this claim must have been lost by the RO.  The appellant adds that her medical documentation to support her claim is all dated in June 2009, which she believes is evidence that the original submission had been lost by the RO.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the record shows that an original VA form 51-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child was submitted in September 2010.  Accompanying records included a photocopy of a letter from K.C. dated in June 2009 attesting to the appellants admission into private care, an undated medical statement for consideration of aid and attendance, an admission summary from NC Healthcare dated in June 2009, and a letter from the appellant indicating that the original date of contact with the RO concerning the claim was in June 2009. 

After the receipt of these documents on September 2, 2010, the RO began to develop and adjudicate the appellant's claim.  Death benefits were granted in an October 2010 letter, which assigned an effective date of October 1, 2010 based on the date of the receipt of the claim.

After the appellant was notified of the effective date, she sent a November 2010 letter in which she stated that the date of October 2010 was not the date that she filed her claim.  She again asserted that her claim was filed in June 2009.  

In an October 2011 substantive appeal, the appellant indicated that she originally met with the VA RO in May 2009 and was informed of the evidence needed to submit a claim for death benefits.  In June 2009, she again met with personnel at the RO and took the completed forms, but was informed that the forms had been replaced and she needed the new forms.  In September 2009, the appellant indicates that she delivered a completed VA form 10 and all required attachments to the VA office in Edgefield.  It was reviewed and she was informed that it would be sent to Philadelphia.  She was told to wait for a response.  She called in March 2010, June 2010, and August 2010 to inquire as to the status of her claim.  In September 2010, she went to the VA office and he confirmed that he had not found a "received date" in Philadelphia and "admitted that the papers must have gotten lost on his desk back in September 2009."  She re-filed her claim for death benefits in September 2010. 

After careful consideration of the appellant's contentions and the evidence of record, the Board finds that there is clear and convincing evidence that the appellant submitted a completed a claim for death benefits in September 2009.  

The Court has ruled that there is a 'presumption of regularity' under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

If the appellant had submitted the original VA Form 21-534 that was signed and dated in September 2009, then it is presumed that it would have been placed in the claims folder when it was received.  However, the Board notes that there is nothing in the file stamped in September 2009 or before September 2010.  

In this case, the Board finds the appellant has presented credible evidence to rebut the presumption of regularity.  The appellant submitted a letter with her September 2010 claim indicating her initial contact with the RO was in June 2009.  The Board finds this statement credible and supported by the medical evidence also dated in June 2009.  As the appellant indicated a full application was submitted in September 2009, the Board finds that September 21, 2009 is the accurate effective date for the appellant's death benefits.  The Board notes that the VA is not required to 'prove' that it did not lose the appellant's claim; as a matter of law it is the appellant who must rebut the presumption of regularity by the submission of clear and convincing evidence.  She has done so.

As the earliest communication from the appellant that can be interpreted as a claim for death benefits was submitted on September 21, 2009, then September 21, 2009 is the proper effective date for service connection for death benefits.  38 C.F.R. § 3.400(b)(2)(i).

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date of September 21, 2009 for death benefits is allowed.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


